DETAILED ACTION
This action is responsive to the following communication: The response filed on 02/18/2021 and 02/19/2021.

Claims 1-3, 6-7, 9-10, 17, 21-22, 26, 28, 29 and 31-36 are pending in this case. Claims 1, 9 and 22 are independent. Claims 4, 5, 8, 11-16, 18-20, 23-25, 27 and 30 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 02/18/2021 has been entered.
 
Response to Amendment
Applicant’s amendments are sufficient to overcome the objection of Claims 1-3, 6-7, 9-10, 17, 21-22, 26-29 and 31-35 set forth in the previous Office Action; therefore the corresponding objections are withdrawn.

Applicant’s amendments are sufficient to overcome the rejections of Claims 1-3, 6-7, 9-10, 17, 21-22, 26-29, 31, 32, 34 and 35 set forth in the previous Office Action; therefore the corresponding objections are withdrawn.

Applicant’s amendments of Claims 1, 9 and 22 are not sufficient to overcome the rejection of Claims 1-3, 6-7, 9-10, 17, 21-22, 26-, 28, 29 and 31-35 under 35 U.S.C. 112(a) and the rejection of Claim 33 under 35 U.S.C. 112(b) set forth in the previous Office Action; therefore the corresponding rejections are maintained and are updated below based upon the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 9, 10, 17, 21, 22, 26, 28, 29 and 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites, in part, “wherein through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL; in response to identifying the hit at the location, the SCL makes the decision regarding the enablement of the object associated with the pixel”.
Applicant appear to intend the claims to encompass subject matter of the application has been "configured to determine" if a decision has been made, "by the SCL," to enable or disable direct manipulation of the object.

On pages 9-10 of the response filed 02/18/2021, Applicant points to at least ¶ 11, 17 and 27 of the published instant application as support for the amended claims.

The application may then be configured to determine whether a direct manipulation of an object through the application is enabled by the SCL. If the direct manipulation of an object through the application is enabled by the SCL, the direct manipulation may be automatically initiated. Alternately, if the direct manipulation of an object through the application is not enabled by the SCL, the direct manipulation may be disabled.” (emphasis added).
While this paragraph states that an SCL is an application layer where a decision is made regarding enablement of a direct manipulation of an object, this paragraph merely states the paragraph in the summary that “the application” is configured to (in some undisclosed manner) determine whether direct manipulation of an object is enabled by the at least one SCL, but does not provide support for the SCL making a decision of enablement of manipulation of an object. The paragraph appears to be merely describing that a decision may be made if the SCL has a definition of one or more types of direct manipulation as being enabled by the SCL, when the SCL is encountered by a user action intersecting one or more pixels in the SCL, when viewed in context with ¶ [0017] of the published application which corresponds to ¶ [0007] of the originally filed specification, and states, “In some examples, the application 102 may include one or more SCLs 104, where an SCL 104 is an application layer where a decision may be made immediately regarding enablement of a direct manipulation of an 
Examiner also notes that there is no further disclosure in the specification of how “the application” is configured to make a decision of enablement of manipulation of an object.
¶ [0027] of the instant application which corresponds to ¶ [0017] of the Detailed Description of the Originally Filed specification states, “In some examples, the application may include one or more SCLs, where a number of the SCLs depends on a type of the application. Each SCL is an application layer where a decision may be made immediately regarding enablement of a direct manipulation of an object through the application in response to a user action.” 
Again, while this paragraph states that an SCL is an application layer where a decision is made regarding enablement of a direct manipulation of an object, this paragraph does not state that the SCL makes a decision of enablement of manipulation 

Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘the SCL makes the decision regarding the enablement of the object associated with the pixel’ in the application as filed. As shown above, the instant application does provide support for the SCL making a decision to enable or disable direct manipulation of an object, and furthermore does not provide support for the application being configured to determine if the SCL made a decision to enable or disable direct manipulation of an object.
The paragraphs cited below refer to the originally filed specification and not the published, instant application.

¶ [0004] in the Summary of the Originally Filed specification states, “The application may detect a user action through the user interface, and in response to detecting an intersection of the user action and one or more pixels of at least one SCL of the application, a hit may be identified. Whether a direct manipulation of an object through the application is enabled by the at least one SCL may be determined by the application in response to the hit, and if the direct manipulation of an object through the application is enabled by the at least one SCL, the direct manipulation of an object through the application may be automatically initiated.” (emphasis added).
This paragraph appears to broadly support “the application” being configured to determine whether direct manipulation of an object is enabled by the at least one SCL, 

¶ [0007] of the Detailed Description of the Originally Filed specification states, “In some examples, the application 102 may include one or more SCLs 104, where an SCL 104 is an application layer where a decision may be made immediately regarding enablement of a direct manipulation of an object through the application 102 in response to a user action intersecting one or more pixels in the SCL 104. For each SCL 104, one or more types of direct manipulation may be defined, and for each type of direct manipulation whether the direct manipulation is enabled by the SCL may further be defined.”
Similar to the above paragraph of the Detailed Description, this paragraph states that an SCL is an application layer where a decision is made regarding enablement of a direct manipulation of an object. However, this paragraph does not state that the SCL makes a decision of enablement of manipulation of an object, but merely states that the SCL may be defined, for each type of direction manipulation, whether the direct manipulation is enabled. There is no discussion in this paragraph of the SCL making a decision whether the SCL, itself, is defined as enabled for a direct manipulation of an object through the application. The statement in ¶ [0007] of “where a decision may be made immediately regarding enablement” appears to be referring to a location on a 

¶ [0011] of the Detailed Description of the Originally Filed specification states, “The application 102 may then be configured to determine whether a direct manipulation of an object through the application 102 is enabled by the SCL 104 in response to the hit. If the direct manipulation of an object through the application 102 is enabled by the SCL 104, the direct manipulation of an object through the application 102 may be automatically initiated. If the direct manipulation of an object through the application 102 is not enabled by the SCL 104, the direct manipulation of an object through the application 102 may be disabled. As previously discussed, the SCL 104 is a layer of the application 102 where a decision may be made immediately regarding enablement of a direct manipulation of an object through the application 102. For each SCL 104, one or more types of direct manipulation may be defined, and for each type of direct manipulation whether the direct manipulation is enabled or disabled by the SCL 104 may further be defined.” (emphasis added), and ¶ [0012] of the specification states, “Incorporating the immediate decision capabilities of the SCL 104 with the hit-testing performance may offer a quick, efficient way to determine enablement in response to user action that enhances current hit-testing techniques.”
While this paragraph states that an SCL is an application layer where a decision is made regarding enablement of a direct manipulation of an object, this paragraph reiterates the paragraph in the Summary, and the preceding paragraph in the Detailed Description, that “the application” is configured to determine whether direct manipulation 
While ¶ [0012] states, “the immediate decision capabilities of the SCL 104”, there is no discussion in any of the paragraphs of the SCL having any decision capabilities. As stated above, the specification appears to broadly support “the application” being configured to determine whether direct manipulation of an object is enabled by the at least one SCL, and that the SCL may be defined, for each type of direction manipulation, whether the direct manipulation is enabled, but does not provide support for the SCL making a decision of enablement of manipulation of an object. 

¶ [0016] of the Detailed Description of the Originally Filed specification states, “The application may then be configured to determine whether a direct manipulation of an object through the application is enabled by the SCL in response to the hit, where the direct manipulation may include selecting the graph 208 to perform a copy and paste function, for example. If the direct manipulation of an object through the application is enabled by the SCL, the direct manipulation of an object through the application may be automatically initiated. If the direct manipulation of an object through the application is not enabled by the SCL, the direct manipulation of an object through the application may be disabled.” 
While this paragraph states that an SCL is an application layer where a decision is made regarding enablement of a direct manipulation of an object, this paragraph 

¶ [0019] of the Detailed Description of the Originally Filed specification states, “If there are hits identified 318, the application may determine whether the SCL enables direct manipulation of an object through the application 320. For example, one or more types of direct manipulation may be defined for each SCL, and for each type of direct manipulation whether the direct manipulation is enabled or disabled by the SCL may be further defined. If the SCL enables direct manipulation of an object through the application 322, the direct manipulation may be automatically initiated 324 and the process may end 330. If the SCL does not enable direct manipulation of an object through the application 326, the direct manipulation may be disabled 328 and the process may end 330.” (emphasis added). 
As stated above, the specification appears to broadly support “the application” being configured to determine whether direct manipulation of an object is enabled by the at least one SCL, and that the SCL may be defined, for each type of direction manipulation, whether the direct manipulation is enabled, but does not provide support for the SCL making a decision of enablement of manipulation of an object. This paragraph does not state that the SCL makes a decision of enablement of manipulation 

The unnumbered paragraph bridging pages 9 and 10 in the Detailed Description of the Originally Filed specification states, “Whether a direct manipulation of an object through the application is enabled by the at least one SCL may be determined in response to the hit, and if the direct manipulation of an object through the application is enabled by the at least one SCL, the direct manipulation of an object through the application may be automatically initiated. Alternately, if the direct manipulation of an object through the application is not enabled by the at least one SCL, the direct manipulation of an object through the application may be disabled.”
This paragraph is completely silent as to what makes the decision regarding enablement of direct manipulation of an object through the application.

¶ [0021] of the Detailed Description of the Originally Filed specification states, “The capability of the one or more SCLs of the application to make an immediate decision regarding enablement or disablement of a direct manipulation of an object in response to a user action may advantageously reduce a load of the processor while simultaneously improving usability in regards to quicker response to user actions.”


¶ [0034] of the Detailed Description of the Originally Filed specification states, “At operation 530, the application may then be configured to determine whether a direct manipulation of an object through the application is enabled by the SCL in response to the hit. The SCL is an application layer where a decision may be made immediately regarding enablement of a direct manipulation of an object through the application. For each SCL, one or more types of direct manipulation may be defined, and for each type of direct manipulation whether the direct manipulation is enabled or disabled by the SCL may further be defined. A type of the direct manipulation may be determined based on a behavior of the object relative to the user action, and may include panning, zooming, and selecting the object, among other examples.” (emphasis added). 


¶ [0035] of the Detailed Description of the Originally Filed specification states, “the direct manipulation of an object through the application may be automatically initiated if the direct manipulation of an object through the application is enabled by the SCL. Alternately, if the direct manipulation of an object through the application is not enabled by the SCL, the direct manipulation of an object through the application may be disabled.”
This paragraph is completely silent as to how, or by what, a decision is made regarding enablement of direct manipulation of an object through the application. Based on the preceding paragraphs of the specification, the only support provided is that “the application” being configured to determine whether direct manipulation of an object is 

¶ [0037] of the Detailed Description of the Originally Filed specification states, “a means for determining whether a direct manipulation of an object through the application is enabled by the at least one SCL in response to the hit”.
However, there is no disclosure of what is the “means” for determining whether a direct manipulation of an objected is enabled by the at least one SCL, and there is not disclosure that the “means” is the SCL, itself. Furthermore there is no disclosure of how the “means” makes a decision of enablement of manipulation of an object.

¶ [0038] of the Detailed Description of the Originally Filed specification states, “The example method may also include determining whether a direct manipulation of an object through the application is enabled by the at least one SCL in response to the hit, and automatically initiating the direct manipulation of an object through the application if the direct manipulation of the object through the application is enabled by the at least one SCL.”


¶ [0039] of the Detailed Description of the Originally Filed specification states, “In other examples, the direct manipulation may be disabled if the direct manipulation of the object through the application is not enabled by the at least one SCL.”
This paragraph is completely silent as to how, or by what, a decision is made regarding enablement of direct manipulation of an object through the application. Based on the preceding paragraphs of the specification, the only support provided is that “the application” being configured to determine whether direct manipulation of an object is enabled by the at least one SCL, and that the SCL may be defined, for each type of direction manipulation, whether the direct manipulation is enabled, but does not provide support for the SCL making a decision of enablement of manipulation of an object. This 

¶ [0040] of the Detailed Description of the Originally Filed specification states, “In further examples, for each SCL one or more types of direct manipulation may be defined. For each type of direct manipulation, whether the direct manipulation is enabled or disabled by the SCL in response to the hit may be defined.”
This paragraph does not state that the SCL makes a decision of enablement of manipulation of an object, but merely states that the SCL may be defined, for each type of direction manipulation, whether the direct manipulation is enabled. There is no discussion in this paragraph of the SCL making a decision whether the SCL itself is defined as enabled for a direct manipulation of an object through the application.

¶ [0041] of the Detailed Description of the Originally Filed specification states, “The application may also be configured to determine whether a direct manipulation of an object through the application is enabled by the at least one SCL in response to the hit, and automatically initiate the direct manipulation of the object through the application if the at least one SCL enables the direct manipulation of the object through the application.” (emphasis added). 


¶ [0044] of the Detailed Description of the Originally Filed specification states, “The example instructions may also include determining whether a direct manipulation of an object through the application is enabled by the at least one SCL in response to the hit, and automatically initiating the direct manipulation of the object through the application if the direct manipulation of the object through the application is enabled by the at least one SCL, or disabling the direct manipulation if the direct manipulation of the object through the application is not enabled by the at least one SCL.”
However, there is no disclosure of what contains the “instructions” for determining whether a direct manipulation of an objected is enabled by the at least one SCL, and there is not disclosure that the instructions” are the SCL, itself. Furthermore there is no disclosure of how the “instructions” make a decision of enablement of manipulation of an object.

¶ [0045] of the Detailed Description of the Originally Filed states, “In other examples, for each SCL one or more types of direct manipulation may be defined. For 
This paragraph does not state that the SCL makes a decision of enablement of manipulation of an object, but merely states that the SCL may be defined, for each type of direction manipulation, whether the direct manipulation is enabled. There is no discussion in this paragraph of the SCL making a decision whether the SCL itself is defined as enabled for a direct manipulation of an object through the application.

As can be seen from the above citations from the originally filed specification, there appears to be broad support for “the application” being configured, in some undisclosed way, of determining whether a direct manipulation of an object through the application is enabled by an SCL in response to a hit, and that for each SCL, one or more types of direct manipulation may be defined, and for each type of direct manipulation whether the direct manipulation is enabled or disabled by the SCL may further be defined. However, merely stating that an SCL defines whether direct manipulation is enabled does not provide any disclosure of a decision being made by the SCL, and that “the application” is configured to determine whether a direct manipulation of an object through the application is enabled by an SCL does not provide support for “in response to identifying the hit at the location, the SCL makes the decision regarding the enablement of the object associated with the pixel”, nor that the application has been "configured to determine" if a decision has been made, "by the SCL," to enable or disable direct manipulation of the object.
Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Similar to Claim 1, Claim 9 recites, “wherein, wherein through the application, the first SCL is a first application layer where a decision is made regarding enablement of the direct manipulation of the object associated with the first pixel of the first SCL;… wherein through the application, the second SCL is a second application layer where a decision is made regarding enablement of the direct manipulation of the object associated with the second pixel of the second SCL; in response to identifying the hit at the first location, the first SCL makes the decision regarding the enablement of the object associated with the first pixel; in response to the first SCL making the decision of the enablement, initiate the first type of the direct manipulation of the object through the application.”

Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘the first SCL makes the 

As can be seen from the above citations from the originally filed specification, there appears to be broad support for “the application” being configured, in some undisclosed way, of determining whether a direct manipulation of an object through the application is enabled by an SCL in response to a hit, and that for each SCL, one or more types of direct manipulation may be defined, and for each type of direct manipulation whether the direct manipulation is enabled or disabled by the SCL may further be defined. However, merely stating that an SCL defines whether direct manipulation is enabled does not provide any disclosure of a decision being made by the SCL, and that “the application” is configured to determine whether a direct manipulation of an object through the application is enabled by an SCL does not provide support for “in response to identifying the hit at the first location, the first SCL makes the decision regarding the enablement of the object associated with the first pixel; in response to the first SCL making the decision of the enablement, initiate the first type of the direct manipulation of the object through the application.”.
The specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed functions because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Similar to Claims 1 and 9, Claim 22 recites, “wherein through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL; in response to identifying the hit at the location, the SCL makes the decision regarding the enablement of the object associated with the pixel”. 

Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘the SCL makes the decision regarding the enablement of the object associated with the pixel’ in the application as filed.

As can be seen from the above citations from the originally filed specification, there appears to be broad support for “the application” being configured, in some undisclosed way, of determining whether a direct manipulation of an object through the application is enabled by an SCL in response to a hit, and that for each SCL, one or more types of direct manipulation may be defined, and for each type of direct manipulation whether the direct manipulation is enabled or disabled by the SCL may further be defined. However, merely stating that an SCL defines whether direct manipulation is enabled does not provide any disclosure of a decision being made by the SCL, and that “the application” is configured to determine whether a direct 
The specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed functions because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Claim 33 recites, “wherein efficiencies are improved by making the decision of the enablement of manipulation of the object at the SCL of the object, which mitigate a need to analyze a complexity of the object.”
Applicant has not pointed out where the claim is supported, nor does there appear to be a written description of the claim limitation ‘making the decision of the enablement of manipulation of the object at the SCL of the object,’ in the application as filed.

¶ [0002] of the originally filed specification states, “Currently, there are no quick, efficient techniques to determine if content in the application has been hit through either touch input, gesture input, and/or traditional input from the user. Hit-testing may be very 
¶ [0002] does not state that the decision of enablement of manipulation of the object is made at the SCL, and while ¶ [0012] states, “the immediate decision capabilities of the SCL 104”, there is no discussion in any of the paragraphs of the specification of the SCL having any decision capabilities. As stated above, the specification appears to broadly support “the application” being configured to determine whether direct manipulation of an object is enabled by the at least one SCL, and that the SCL may be defined, for each type of direction manipulation, whether the direct manipulation is enabled, but does not provide support for the SCL making a decision of enablement of manipulation of an object.

As can be seen from the above citations from the originally filed specification, there appears to be broad support for “the application” being configured, in some undisclosed way, of determining whether a direct manipulation of an object through the 
The specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed functions because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Claims 2-3, 6-7, 10, 17, 21, 26, 28, 29 and 31-36 are dependents of Claims 1, 9 and 22, respectively and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1, 9 and 22; therefore they are rejected for the same reasons as above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 33 recites, “wherein efficiencies are improved by making the decision of the enablement of manipulation of the object at the SCL of the object,” (emphasis added). There is insufficient antecedent basis for this limitation in the claim as the preceding limitations in independent claim merely set forth “a plurality of special content layers (SCLs) of the application” and “wherein through the application, the SCL is an application layer where a decision is made regarding enablement of manipulation of the object associated with the pixel of the object”, but do not state that the SCL is part of the object. For examination purposes, Examiner assumes the limitation to read, “wherein efficiencies are improved by making the decision of the enablement of manipulation of the object at the SCL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 9-10, 17, 21-22, 26, 28, 29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rakow et al. (US 20140013160 A1, cited in previous Office Action), hereinafter Rakow, in view of Kendall et al. (US 20090217187 A1, cited in previous Office Action), hereinafter Kendall and Townsend et al. (US 20100103117 A1, newly cited), hereinafter Townsend.

Regarding Claim 1, Rakow teaches:
A method to perform hit-testing, the method comprising: (See FIG.s 1-5)
detecting a user action with an object of an application; (See FIG.s 2 and 3, receive input, "user touch-engaging content displayed on a display screen," [0037], "Any suitable type of input can be received. In at least some embodiments, the input comprises a touch input. Other types of inputs can be received without departing from the spirit and scope of the claimed subject matter," [0047] Applications 108 can include any suitable type of applications including, by way of example and not limitation, a web browser and/or various other web applications [0024] and during independent hit testing which determines the particular element on the webpage that is under a user's finger, the corresponding display tree is traversed based, in part, on this CSS property. This enables scoping of the tree traversal [0063])
performing… processing of a plurality of special content layers (SCLs) of the application; ("The independent hit test thread 202 receives the message and uses data contained therewithin to walk an associated display tree to perform a hit test. The entire display tree can be walked or a scoped traversal can take place, as described below," 
identifying a hit in response to detecting an intersection of the user action and a location associated with a… [set of coordinates] of a special content layer (SCL) of the SCLs; (See FIG.s 2 and 3, hit test for independent region [0035]-[0036] scoped tree traversal [0049]-[0055] and "determines content that is located at a given set of coordinates in web content, such as a webpage. A common scenario for hit testing pertains to that which involves user input, e.g., receiving touch input or mouse click input," [0001])

In a first interpretation in which “through the application” is interpreted to mean that the SCL is part of the application, Rakow teaches:
wherein through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with … [set of coordinates] of the SCL; (See FIG.s 2 and 3, decision diamond at Independent Region 310; An "independent region" is a region of web content that does not have to utilize the main thread for hit testing. Independent regions typically include those regions that are normally panned or zoomed by a user [0036], If the input occurs relative to an independent region, the independent hit test thread 202 calls manipulation thread 204 to inform the manipulation thread that it can initiate  panning [0039] If the 

Rakow further teaches:
in response to identifying the hit at the location, the SCL makes the decision regarding the enablement of the direct manipulation of the object associated with the … [set of coordinates]; and (See FIG.s 2 and 3, decision diamond at Independent Region 
in response to the decision of the enablement, initiating the direct manipulation of the object through the application. (See FIG.s 2 and 3, call manipulation thread for direct manipulation [0047] and "The manipulation thread, at "4" begins the manipulation which, in this example, is a panning manipulation," [0042], "the correct response after independent hit testing is that the first ancestor of the target which can handle a touch interaction does so. For manipulations, this may include regions which are actually manipulable, i.e. have been designated as scrollable or zoomable," [0062] and examples of direct manipulation in [0072] and [0075])

Rakow suggests that the processing of a plurality of special content layers (SCLs) of the application is performed using front to back processing (emphasis 

Rakow also teaches that the detecting of an intersection of a location associated with the user action and a set of coordinates of the SCL, but does not explicitly use the term "pixel".

Kendall teaches:
detecting a user action with an object of an application; performing front to back processing of a plurality of special content layers (SCLs) of an application; identifying a hit in response to detecting an intersection of a location associated with a user action with an object of the application and a pixel of a special content layer (SCL) of the SCLs; (See FIG. 6, as part of the rendering process, the GUI components are sorted into depth order. The resulting information can also be used to determine the order in 

Given the suggested front-to-back processing of walking or scoped traversal of the display tree of Rakow, and the general knowledge of one of ordinary skill in the art that coordinates of computer graphical elements are measured and defined in pixels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the walking or scoped traversal of Rakow would be performed front to back and to modify the detection of an intersection using a set of coordinates of Rakow with the detection of an intersection using a pixel of a special content layer of Kendall, to meet the claim limitations.

One would have been motivated to do so because it provides an extremely fast way of testing, in pixel coordinates, whether a ray intersection for that component is actually impossible (Kendall [0094] and it exploits the component-based nature of the GUI to improve efficiency (Kendall [0098]).



Townsend teaches the second interpretation in which “through the application” is interpreted to mean the application is configured to determine whether the direct manipulation of the object through the application is enabled by the SCL or is not enabled by the SCL.

Townsend teaches:
detecting a user action with an object of an application;… identifying a hit in response to detecting an intersection of a location associated with the user action and a… [coordinate] of a special content layer (SCL) of… [a plurality of] SCLs; (See FIG.s 4 and 5, In block 410, the application receives low-level touch input. For example, an operating system or instance of the manipulation system receives touch contact information from multi-touch hardware and forwards the touch contact information to the application. In block 420, the application identifies the object to which the input applies. For example, the application may hit test the coordinates of the received input by comparing the coordinates with the coordinates of each application object displayed by the application. If the touch input is within the boundaries of a displayed application object, then the application determines that the touch input applies to that object. In block 430, the application sends the received touch input and the information about the identified application object to a manipulation API for invoking the manipulation system (see FIG. 5).  [0026])

in response to the decision of the enablement, initiating the direct manipulation of the object through the application. (the application receives a manipulation event from the manipulation system that describes one or more manipulations of the identified application object. For example, the application may receive an event describing a 2D affine transform of the application object... In block 450, the application handles the received manipulation event. For example, if the received manipulation event is a rotation, then the application may rotate the application object on the screen and store the application objects new location for use when the application displays the application object again. [0027], the system processes the touch input to determine any manipulations represented by the touch input. For example, touch movement may indicate a rotation or translation manipulation, while touch contact removal may indicate completion of a manipulation. In block 590, the system fires a manipulation event to 

Given the suggestion of Rakow, and that Rakow also teaches that an application can register a callback handler which will be executed as part of the response to the hit test. This can be used for additional, host-specific actions which go beyond the typical built-in functionality (Rakow [0018]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the decision regarding enablement of a direct manipulation of the object associated with the pixel associated with the SCL of Rakow, as combined with Kendall, would be performed through the application, as taught by Townsend, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that manipulations map more directly to user intentions than do individual touch inputs and add support for basic transformation of objects using multiple touch contacts and the application author can focus more on building touch-capable applications and let the manipulation system handle the underlying transformations and communication with the multi-touch hardware (Townsend [Abstract])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Rakow, as modified, teaches


Regarding Claim 3, the rejection of Claim 1 is incorporated.
Rakow, as modified, teaches
in response to detecting the user action, determining that the application includes the SCLs. (See FIG. 3, The independent hit test thread 202 is aware of regions on the displayed page which are independent and dependent… When an input is received, the manipulation thread receives an associated message and sends a synchronous notification to the independent hit test thread 202. [0039])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Rakow, as modified, teaches:
defining, for the SCL, a first type of direct manipulation and a second type of direct manipulation, wherein the first type of the direct manipulation and the second type of the direct manipulation are different. ("Independent regions typically include those regions that are normally panned or zoomed by a user," [0036] default behaviors for objects are declared up front, [0019], [0059]-[0064], with implementation example 

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Rakow, as modified, teaches
defining, the first type of the direct manipulation as enabled by the SCL in response to the hit and the second type of the direct manipulation as disabled by the SCL in response to the hit, ("manipulation" is specified for an element but "double-tap-zoom" is not specified, the element can only be panned and pinch zoomed. [0072])
wherein after the hit is identified, the SCL associated with the hit makes a decision regarding enablement of the first type of the direct manipulation of the object and makes a decision regarding disablement of the second type of the direct manipulation of the object. (if a touch input occurs on an element that itself cannot pan and has not blocked a pan manipulation, the touch-action decision is deferred up to the element's parent. This can continue scrolling up the chain of the element's ancestors until the touch action decision is resolved, resulting either in a manipulation or no manipulation. [0068] and The "inherit" value specifies that the element inherits its property value from its parent, per standard CSS inheritance. [0070])

Regarding Claim 9, Rakow teaches
A computing device to perform a hit-test, the computing device comprising: (See FIG.s 1-5)

a processor coupled to the memory, (See FIG.s 1, 4 and 5, processor(s))
the processor executing an application comprising a plurality of special content layers (SCLs) and causing a user interface associated with the application to be presented, wherein the application is configured to: (See FIG.s 1, 4 and 5, applications, device applications, and dependent regions and independent regions [0035]-[0036] An "independent region" is a region of web content that does not have to utilize the main thread for hit testing. Independent regions typically include those regions that are normally panned or zoomed by a user [0036])
detect a user action with an object of the application; (See FIG.s 2 and 3, receive input, "user touch-engaging content displayed on a display screen," [0037], "Any suitable type of input can be received. In at least some embodiments, the input comprises a touch input. Other types of inputs can be received without departing from the spirit and scope of the claimed subject matter," [0047] Applications 108 can include any suitable type of applications including, by way of example and not limitation, a web browser and/or various other web applications [0024] and during independent hit testing which determines the particular element on the webpage that is under a user's finger, the corresponding display tree is traversed based, in part, on this CSS property. This enables scoping of the tree traversal [0063])
perform… processing of the plurality of SCLs of the application, ("The independent hit test thread 202 receives the message and uses data contained therewithin to walk an associated display tree to perform a hit test. The entire display 
identify a first hit in response to detecting a first intersection of a first location associated with the user action and a first… [set of coordinates] of a first special content layer (SCL) of the plurality of SCLs, (See FIG.s 2 and 3, hit test for independent region [0035]-[0036] scoped tree traversal [0049]-[0055] and "determines content that is located at a given set of coordinates in web content, such as a webpage. A common scenario for hit testing pertains to that which involves user input, e.g., receiving touch input or mouse click input," [0001])
wherein a first type of direct manipulation is defined for the first SCL as enabled and a second type of the direct manipulation is defined for the first SCL as disabled, ("manipulation" is specified for an element but "double-tap-zoom" is not specified, the element can only be panned and pinch zoomed. [0072])

In a first interpretation in which “through the application” is interpreted to mean that the SCL is part of the application, Rakow teaches:
wherein, wherein through the application, the first SCL is a first application layer where a decision is made regarding enablement of the direct manipulation of the object associated with the first… [set of coordinates] of the SCL; (See FIG.s 2 and 3, decision 

identify a second hit in response to a second intersection of a second location associated with the user action and a second… [set of coordinates] of a second SCL of the plurality of SCLs, the second SCL in back of the first SCL, (See FIG.s 2 and 3, hit test for independent region [0035]-[0036] scoped tree traversal [0049]-[0055] and "determines content that is located at a given set of coordinates in web content, such as a webpage. A common scenario for hit testing pertains to that which involves user input, e.g., receiving touch input or mouse click input," [0001] "For example, when a finger down input is received, a list of all of the scrollable regions up the display tree associated with that input is built. So, for example, if a user touches on a region that is ten scrollable areas deep, then the independent hit test thread can call the manipulation thread for each of those ten scrollable areas so that manipulation can occur," [0058])
wherein the first type of the direct manipulation is defined for the second SCL as disabled and the second type of the direct manipulation is defined for the second SCL as enabled, ("double-tap-zoom" is specified for an element, the element will not pan or pinch zoom [0072] The "none" value specifies that no panning or zooming is to occur on this element [0069])

In a first interpretation in which “through the application” is interpreted to mean that the SCL is part of the application, Rakow teaches:
wherein through the application, the second SCL is a second application layer where a decision is made regarding enablement of the direct manipulation of the object associated with the second… [set of coordinates] of the second SCL; (An "independent 

Rakow further teaches:
in response to identifying the hit at the first location, the first SCL makes the decision regarding the enablement of the direct manipulation of the object associated with the… [set of coordinates]; and (See FIG.s 2 and 3, decision diamond at 
in response to the first SCL making the decision of the enablement, initiate the first type of the direct manipulation of the object through the application. (See FIG.s 2 and 3, call manipulation thread for direct manipulation [0047] and "The manipulation thread, at "4" begins the manipulation which, in this example, is a panning manipulation," [0042], "the correct response after independent hit testing is that the first ancestor of the target which can handle a touch interaction does so. For manipulations, this may include regions which are actually manipulable, i.e. have been designated as scrollable or zoomable," [0062] and examples of direct manipulation in [0072] and [0075])

front to back processing (emphasis added). (“walk an associated display tree to perform a hit test. The entire display tree can be walked or a scoped traversal can take place, as described below," [0039], scoped tree traversal [0049]-[0055], e.g. In a specific example, some elements in a display tree, because of their properties and characteristics, are processed by a display client. Such elements can include a range control. In these instances, the display node corresponding to the range control is a container with several nodes underneath it corresponding to the parts of the control. However, the range control itself does special processing of touch input on the user interface thread, so it implements a display client to do that processing and marks its display node as not-for-traversal. Thus, when the display node is encountered by the independent hit test thread, it skips traversal of the nodes underneath the range control [0051])

Rakow also teaches that the detecting of a first and second intersection of the user action and a first and second set of coordinates of a first and second SCL, but does not explicitly use the term "pixel".

Kendall teaches:
perform front to back processing of a plurality of special content layers (SCLs) of an application; identify a first hit in response to detecting a first intersection of a first location associated with a user action with an object of the application and a first pixel of a first special content layer (SCL) of the plurality of SCLs, (See FIG. 6, as part of the 
identify a second hit in response to a second intersection of a second location associated with the user action and a second pixel of a second SCL of the plurality of SCLs, the second SCL in back of the first SCL, (if the point lies within a given bounding box, it may still not be a "hit" on the component because the components are not rectangular and thus do not completely fill their bounding boxes [0098] A test is made (604) to determine whether the ray intersects with the component... If it is found at 604 that a ray does not intersect a component, processing returns to step 601 [0099] The first component for which the hit test succeeds, must therefore be obscuring any other components which also lie under the given pixel, and therefore that component is the one to which the UI event should be routed [0095])

Given the suggested front-to-back processing of walking or scoped traversal of the display tree of Rakow, and the general knowledge of one of ordinary skill in the art that coordinates of computer graphical elements are measured and defined in pixels, it would have been obvious to one of ordinary skill in the art before the effective filing date 

One would have been motivated to do so because it provides an extremely fast way of testing, in pixel coordinates, whether a ray intersection for that component is actually impossible (Kendall [0094] and it exploits the component-based nature of the GUI to improve efficiency (Kendall [0098]).

In a second interpretation in which “through the application” is interpreted to mean the application is configured to determine whether the direct manipulation of the object through the application is enabled by the first/second SCL or is not enabled by the first//second SCL, Rakow suggests such a feature (See FIG.s 2 and 3, decision diamond at Independent Region 310; default behaviors for objects are declared up front, [0019], [0059]-[0064], with implementation example [0065]-[0075] "a Cascading Style Sheets rule is utilized to enable or disable manipulations such as panning, pinch zoom, and double-tap-zoom manipulations," [0060], "the correct response after independent hit testing is that the first ancestor of the target which can handle a touch interaction does so. For manipulations, this may include regions which are actually manipulable, i.e. have been designated as scrollable or zoomable," [0062] if a touch input occurs on an element that itself cannot pan and has not blocked a pan 

Townsend teaches the second interpretation in which “through the application” is interpreted to mean the application is configured to determine whether the direct manipulation of the object through the application is enabled by the first/second SCL or is not enabled by the first/second SCL.

Townsend teaches:
detect a user action with an object of the application;… identify a first hit in response to detecting a first intersection of a first location associated with the user action and a first… [coordinate] of a first special content layer (SCL) of [a] plurality of SCLs,  (See FIG.s 4 and 5, In block 410, the application receives low-level touch input. 
wherein a first type of direct manipulation is defined for the first SCL as enabled and a second type of the direct manipulation is defined for the first SCL as disabled, wherein, wherein through the application, the first SCL is a first application layer where a decision is made regarding enablement of the direct manipulation of the object associated with the first… [coordinate] of the first SCL; (See FIG.s 4 and 5, Each application can define objects that are relevant differently, so it is up to the application to attach an instance of the system (called a manipulation processor) to each object that a user can manipulate using touch input within the application. For example, a photo browsing application may attach a manipulation processor to each displayed photo, so that the user can move the photos around, scale the photos, rotate the photos, and so forth. Thus, the application author can focus more on building touch-capable applications and let the manipulation system handle the underlying transformations and communication with the multi-touch hardware [0013] initialization information may 
identify a second hit in response to a second intersection of a second location associated with the user action and a second… [coordinate] of a second SCL of the 
wherein the first type of the direct manipulation is defined for the second SCL as disabled and the second type of the direct manipulation is defined for the second SCL as enabled, wherein through the application, the second SCL is a second application layer where a decision is made regarding enablement of the direct manipulation of the object associated with the second… [pixel] of the second SCL; (See FIG.s 4 and 5, Each application can define objects that are relevant differently, so it is up to the application to attach an instance of the system (called a manipulation processor) to each object that a user can manipulate using touch input within the application. For example, a photo browsing application may attach a manipulation processor to each displayed photo, so that the user can move the photos around, scale the photos, rotate the photos, and so forth. Thus, the application author can focus more on building touch-capable applications and let the manipulation system handle the underlying 

in response to the first SCL making the decision of the enablement, initiate the first type of the direct manipulation of the object through the application. (the application receives a manipulation event from the manipulation system that describes one or more manipulations of the identified application object. For example, the application may receive an event describing a 2D affine transform of the application object... In block 450, the application handles the received manipulation event. For example, if the received manipulation event is a rotation, then the application may rotate the application object on the screen and store the application objects new location for use when the application displays the application object again. [0027], the system processes the touch input to determine any manipulations represented by the touch input. For example, touch movement may indicate a rotation or translation manipulation, while touch contact removal may indicate completion of a manipulation. In block 590, the system fires a manipulation event to send transform information describing the 

Given the suggestion of Rakow, and that Rakow also teaches that an application can register a callback handler which will be executed as part of the response to the hit test. This can be used for additional, host-specific actions which go beyond the typical built-in functionality (Rakow [0018]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the decision regarding enablement of a direct manipulation of the object associated with the pixel associated with the SCL of Rakow, as combined with Kendall, would be performed through the application, as taught by Townsend, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that manipulations map more directly to user intentions than do individual touch inputs and add support for basic transformation of objects using multiple touch contacts and the application author can focus more on building touch-capable applications and let the manipulation system handle the underlying transformations and communication with the multi-touch hardware (Townsend [Abstract])

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Rakow, as modified, teaches:


Regarding Claim 17, the rejection of Claim 9 is incorporated.
Rakow, as modified, teaches:
further comprising a display, wherein the user interface associated with the application is presented to a user through the display. (See FIG.s 1, 4 and 5, "Computing device 102 can be embodied as any suitable computing device such as, by way of example and not limitation, a desktop computer, a portable computer, a handheld computer such as a personal digital assistant (PDA), mobile phone, television, tablet computer, and the like. Varieties of different examples of a computing device 102 are shown and described below in FIGS. 4 and 5," [0023])

Regarding Claim 21, the rejection of Claim 9 is incorporated.
Rakow, as modified, teaches:


Regarding Claim 22, Rakow teaches:
Computer storage media excluding communication media and modulated data signals, configured with instructions to perform a hit-test, the instructions causing a computing device to: (See FIG.s 1-5)
detect a user action with an object of an application; (See FIG.s 2 and 3, receive input, "user touch-engaging content displayed on a display screen," [0037], "Any suitable type of input can be received. In at least some embodiments, the input 
perform… processing of a plurality of special content layers (SCLs) of the application; ("The independent hit test thread 202 receives the message and uses data contained therewithin to walk an associated display tree to perform a hit test. The entire display tree can be walked or a scoped traversal can take place, as described below," [0039] scoped tree traversal [0049]-[0055] and "For example, when a finger down input is received, a list of all of the scrollable regions up the display tree associated with that input is built. So, for example, if a user touches on a region that is ten scrollable areas deep, then the independent hit test thread can call the manipulation thread for each of those ten scrollable areas so that manipulation can occur," [0058])
identify a hit in response to detecting an intersection of a location associated the user action and a… [set of coordinates] of a special content layer (SCL) of the SCLs, (See FIG.s 2 and 3, hit test for independent region [0035]-[0036] scoped tree traversal [0049]-[0055] and "determines content that is located at a given set of coordinates in web content, such as a webpage. A common scenario for hit testing pertains to that which involves user input, e.g., receiving touch input or mouse click input," [0001])


wherein through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the… [set of coordinates] of the SCL; (See FIG.s 2 and 3, decision diamond at Independent Region 310; An "independent region" is a region of web content that does not have to utilize the main thread for hit testing. Independent regions typically include those regions that are normally panned or zoomed by a user [0036], If the input occurs relative to an independent region, the independent hit test thread 202 calls manipulation thread 204 to inform the manipulation thread that it can initiate  panning [0039] If the independent hit test thread 202 ascertains that the region corresponding to the finger down event is an independent region, meaning that the user interface thread 206 is not needed for the manipulation to occur, the independent hit test thread 202 calls the manipulation thread to inform the manipulation thread that direct manipulation can occur. [0042], Applications 108 can include any suitable type of applications including, by way of example and not limitation, a web browser and/or various other web applications [0024] the ability to control default actions, such as touch actions, is provided through the use of a new CSS property "touch-action" [0061], The "auto" value defers a touch-action decision to the parent of a particular element, thus making the particular element a passive element. So, for example, if a touch input occurs on an element that itself cannot pan and has not blocked a pan manipulation, the touch-action decision is deferred up to the element's parent. This can continue scrolling up the chain of the element's ancestors until the touch action decision is resolved, resulting either in 

Rakow further teaches:
in response to identifying the hit at the location, the SCL makes the decision regarding enablement of the direct manipulation of the object associated with the… [set of coordinates]; and (See FIG.s 2 and 3, decision diamond at Independent Region 310; default behaviors for objects are declared up front, [0019], [0059]-[0064], with implementation example [0065]-[0075] "a Cascading Style Sheets rule is utilized to enable or disable manipulations such as panning, pinch zoom, and double-tap-zoom manipulations," [0060], "the correct response after independent hit testing is that the first ancestor of the target which can handle a touch interaction does so. For manipulations, this may include regions which are actually manipulable, i.e. have been designated as scrollable or zoomable," [0062] if a touch input occurs on an element that itself cannot pan and has not blocked a pan manipulation, the touch-action decision is deferred up to the element's parent. This can continue scrolling up the chain of the element's ancestors until the touch action decision is resolved, resulting either in a manipulation or no manipulation. [0068] and The "inherit" value specifies that the element inherits its property value from its parent, per standard CSS inheritance. [0070])


Rakow suggests that the processing of a plurality of special content layers (SCLs) of the application is performed using front to back processing (emphasis added). (“walk an associated display tree to perform a hit test. The entire display tree can be walked or a scoped traversal can take place, as described below," [0039], scoped tree traversal [0049]-[0055], e.g. In a specific example, some elements in a display tree, because of their properties and characteristics, are processed by a display client. Such elements can include a range control. In these instances, the display node corresponding to the range control is a container with several nodes underneath it corresponding to the parts of the control. However, the range control itself does special processing of touch input on the user interface thread, so it implements a display client to do that processing and marks its display node as not-for-traversal. Thus, when the display node is encountered by the independent hit test thread, it skips traversal of the nodes underneath the range control [0051])

a set of coordinates of the SCL, but does not explicitly use the term "pixel".

Kendall teaches
detect a user action with an object of an application; perform front to back processing of a plurality of special content layers (SCLs) of an application; identify a hit in response to detecting an intersection of a location associated with a user action with an object of the application and a pixel of a special content layer (SCL) of the SCLs, (See FIG. 6, as part of the rendering process, the GUI components are sorted into depth order. The resulting information can also be used to determine the order in which hit tests are made on individual components, from front to back. The first component for which the hit test succeeds, must therefore be obscuring any other components which also lie under the given pixel, and therefore that component is the one to which the UI event should be routed [0095] and a search is made of the list of bounding boxes in the current frame from front to back, to determine (step 602) whether one of the bounding boxes contains the current pointer (e.g. mouse cursor) position [0097])

Given the suggested front-to-back processing of walking or scoped traversal of the display tree of Rakow, and the general knowledge of one of ordinary skill in the art that coordinates of computer graphical elements are measured and defined in pixels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the walking or scoped traversal of Rakow would be 

One would have been motivated to do so because it provides an extremely fast way of testing, in pixel coordinates, whether a ray intersection for that component is actually impossible (Kendall [0094] and it exploits the component-based nature of the GUI to improve efficiency (Kendall [0098]).

In a second interpretation in which “through the application” is interpreted to mean the application is configured to determine whether the direct manipulation of the object through the application is enabled by the SCL or is not enabled by the SCL, Rakow suggests such a feature (See FIG.s 2 and 3, decision diamond at Independent Region 310; default behaviors for objects are declared up front, [0019], [0059]-[0064], with implementation example [0065]-[0075] "a Cascading Style Sheets rule is utilized to enable or disable manipulations such as panning, pinch zoom, and double-tap-zoom manipulations," [0060], "the correct response after independent hit testing is that the first ancestor of the target which can handle a touch interaction does so. For manipulations, this may include regions which are actually manipulable, i.e. have been designated as scrollable or zoomable," [0062] if a touch input occurs on an element that itself cannot pan and has not blocked a pan manipulation, the touch-action decision is deferred up to the element's parent. This can continue scrolling up the chain of the element's ancestors until the touch action decision is resolved, resulting either in a 

Townsend teaches the second interpretation in which “through the application” is interpreted to mean the application is configured to determine whether the direct manipulation of the object through the application is enabled by the SCL or is not enabled by the SCL.

Townsend teaches:
detect a user action with an object of an application;… identify a hit in response to detecting an intersection of a location associated the user action and a… [coordinate] of a special content layer (SCL) of… [a plurality of] SCLs; (See FIG.s 4 and 5, In block 410, the application receives low-level touch input. For example, an operating system or instance of the manipulation system receives touch contact information from multi-touch hardware and forwards the touch contact information to the application. In block 420, 
wherein through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the … [coordinate] of the SCL; in response to identifying the hit at the location, the SCL makes the decision regarding enablement of the direct manipulation of the object associated with the… [coordinate]; and (See FIG.s 4 and 5, Each application can define objects that are relevant differently, so it is up to the application to attach an instance of the system (called a manipulation processor) to each object that a user can manipulate using touch input within the application. For example, a photo browsing application may attach a manipulation processor to each displayed photo, so that the user can move the photos around, scale the photos, rotate the photos, and so forth. Thus, the application author can focus more on building touch-capable applications and let the manipulation system handle the underlying transformations and communication with the multi-touch hardware [0013] initialization information may specify which types of transforms the application object supports for a particular object and associated manipulation processor. For example, some application objects may support scaling but not rotation. 
in response to the decision of the enablement, initiate the direct manipulation of the object through the application. (the application receives a manipulation event from the manipulation system that describes one or more manipulations of the identified application object. For example, the application may receive an event describing a 2D 

Given the suggestion of Rakow, and that Rakow also teaches that an application can register a callback handler which will be executed as part of the response to the hit test. This can be used for additional, host-specific actions which go beyond the typical built-in functionality (Rakow [0018]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the decision regarding enablement of a direct manipulation of the object associated with the pixel associated with the SCL of Rakow, as combined with Kendall, would be performed through the application, as taught by Townsend, to meet the claim limitations with a reasonable expectation of success.



Regarding Claim 26, the rejection of Claim 22 is incorporated.
Rakow, as modified, teaches
wherein the user action includes one or more of: a touch input, a gesture input, a mouse input, a pen input, an eye-tracking input, a voice command input, a gyroscopic input, and/or a keyboard input. ("Any suitable type of input can be provided for the pointer down gesture. For example, in the illustrated example the pointer down gesture is executed by the user touch-engaging content displayed on a display screen and moving their finger to execute a pan. Other types of input can be received from, by way of example and not limitation, input devices such as a mouse input, a sty !us input, natural user interface (NUI) input and the like," [0037])

Regarding Claim 28, the rejection of Claim 22 is incorporated.
Rakow, as modified, teaches
wherein the instructions further cause the computing device to determine to perform the front to back processing based on a texture content of an area proximate to the user action. ("some elements in a display tree, because of their properties and 

Regarding Claim 29, the rejection of Claim 1 is incorporated.
Rakow, as modified, teaches
determining to perform the front to back processing based on a texture content of an area proximate to the user action. ("some elements in a display tree, because of their properties and characteristics, are processed by a display client. Such elements can include a range control. In these instances, the display node corresponding to the range control is a container with several nodes underneath it corresponding to the parts of the control. However, the range control itself does special processing of touch input on the user interface thread, so it implements a display client to do that processing and marks its display node as not-for-traversal. Thus, when the display node is encountered by the 

Regarding Claim 31, the rejection of Claim 22 is incorporated.
Rakow, as modified, teaches:
wherein the instructions further cause the computing device to: determine that the direct manipulation of the object is disabled by the SCL for an additional one of the plurality of types of direct manipulation; and not initiate the additional one of the plurality of types of the direct manipulation of the object through the application. ("manipulation" is specified for an element but "double-tap-zoom" is not specified, the element can only be panned and pinch zoomed. [0072] "double-tap-zoom" is specified for an element, the element will not pan or pinch zoom [0072] The "none" value specifies that no panning or zooming is to occur on this element [0069] if a touch input occurs on an element that itself cannot pan and has not blocked a pan manipulation, the touch-action decision is deferred up to the element's parent. This can continue scrolling up the chain of the element's ancestors until the touch action decision is resolved, resulting either in a manipulation or no manipulation [0068])

Regarding Claim 32, the rejection of Claim 1 is incorporated.

wherein through the application, the enablement of manipulation of the object associated with the pixel of the SCL is determined by a type of manipulation and if the type of manipulation is enabled by the decision of the SCL. ("a Cascading Style Sheets rule is utilized to enable or disable manipulations such as panning, pinch zoom, and double-tap-zoom manipulations," [0060], "the correct response after independent hit testing is that the first ancestor of the target which can handle a touch interaction does so. For manipulations, this may include regions which are actually manipulable, i.e. have been designated as scrollable or zoomable," [0062], if a touch input occurs on an element that itself cannot pan and has not blocked a pan manipulation, the touch-action decision is deferred up to the element's parent. This can continue scrolling up the chain of the element's ancestors until the touch action decision is resolved, resulting either in a manipulation or no manipulation. [0068] and The "inherit" value specifies that the element inherits its property value from its parent, per standard CSS inheritance. [0070])

Townsend also teaches:
wherein through the application, the enablement of manipulation of the object associated with the pixel of the SCL is determined by a type of manipulation and if the type of manipulation is enabled by the decision of the SCL. (See FIG.s 4 and 5, Each application can define objects that are relevant differently, so it is up to the application to attach an instance of the system (called a manipulation processor) to each object that a user can manipulate using touch input within the application. For example, a photo browsing application may attach a manipulation processor to each displayed photo, so 

Therefore, combining Rakow, Kendal and Townsend would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 33, the rejection of Claim 1 is incorporated.
Rakow, as modified, teaches:
wherein efficiencies are improved by making the decision of the enablement of manipulation of the object at the SCL of the object, which mitigate a need to analyze a complexity of the object. (mitigates the effects of hit testing on the main thread… allow targets to be quickly ascertained... results in a response time that is consistently quick even on low-end hardware over a variety of scenarios. [0028] An "independent region" is a region of web content that does not have to utilize the main thread for hit testing. Independent regions typically include those regions that are normally panned or zoomed by a user [0036], If the input occurs relative to an independent region, the independent hit test thread 202 calls manipulation thread 204 to inform the manipulation thread that it can initiate  panning [0039] If the independent hit test thread 202 ascertains that the region corresponding to the finger down event is an independent region, meaning that the user interface thread 206 is not needed for the manipulation to occur, the independent hit test thread 202 calls the manipulation thread to inform the manipulation thread that direct manipulation can occur. [0042], Applications 108 can include any suitable type of applications including, by way of example and not limitation, 

Regarding Claim 34, the rejection of Claim 2 is incorporated.
Rakow, as modified, teaches:


Regarding Claim 35, the rejection of Claim 3 is incorporated.
Rakow, as modified, teaches:
wherein in response to the detecting the user action, determining that the application includes the SCLs, (See FIG. 3, "The independent hit test thread 202 is aware of regions on the displayed page which are independent and dependent," [0039])
wherein performing front to back processing of the plurality of SCLs of the application is in response to determining that the application includes the SCLs. (during independent hit testing which determines the particular element on the webpage that is under a user's finger, the corresponding display tree is traversed based, in part, on this CSS property. This enables scoping of the tree traversal [0063] ascertains whether a region associated with the input is an independent region [0047] The independent hit test thread 202 receives the message and uses data contained therewithin to walk an associated display tree to perform a hit test. The entire display tree can be walked or a scoped traversal can take place, as described below," [0039] scoped tree traversal 

Regarding Claim 36, the rejection of Claim 1 is incorporated.
Rakow suggests:
wherein the application is configured to determine whether the direct manipulation of the object through the application is enabled by the SCL or is not enabled by the SCL. (See FIG.s 2 and 3, decision diamond at Independent Region 310; default behaviors for objects are declared up front, [0019], [0059]-[0064], with implementation example [0065]-[0075] "a Cascading Style Sheets rule is utilized to enable or disable manipulations such as panning, pinch zoom, and double-tap-zoom manipulations," [0060], "the correct response after independent hit testing is that the first ancestor of the target which can handle a touch interaction does so. For manipulations, this may include regions which are actually manipulable, i.e. have been designated as scrollable or zoomable," [0062] if a touch input occurs on an element that itself cannot pan and has not blocked a pan manipulation, the touch-action decision is deferred up to the element's parent. This can continue scrolling up the chain of the element's ancestors until the touch action decision is resolved, resulting either in a manipulation or no manipulation. [0068] if a touch input occurs on an element that itself cannot pan and has not blocked a pan manipulation, the touch-action decision is 

Townsend teaches:
wherein the application is configured to determine whether the direct manipulation of the object through the application is enabled by the SCL or is not enabled by the SCL. (See FIG.s 4 and 5, Each application can define objects that are relevant differently, so it is up to the application to attach an instance of the system (called a manipulation processor) to each object that a user can manipulate using touch input within the application. For example, a photo browsing application may attach a manipulation processor to each displayed photo, so that the user can move the photos around, scale the photos, rotate the photos, and so forth. Thus, the application author can focus more on building touch-capable applications and let the manipulation system handle the underlying transformations and communication with the multi-touch hardware [0013] initialization information may specify which types of transforms the application object supports for a particular object and associated manipulation processor. For example, some application objects may support scaling but not rotation. 

Given the suggestion of Rakow, and that Rakow also teaches that an application can register a callback handler which will be executed as part of the response to the hit test. This can be used for additional, host-specific actions which go beyond the typical 

One would have been motivated to make such a modification so that manipulations map more directly to user intentions than do individual touch inputs and add support for basic transformation of objects using multiple touch contacts and the application author can focus more on building touch-capable applications and let the manipulation system handle the underlying transformations and communication with the multi-touch hardware (Townsend [Abstract])

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
On pages 10-14 of the response, and with respect to Claim 1, Applicant submits, “the references do not teach or suggest "wherein through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL." Examiner respectfully disagrees, as detailed below.
On page 12 of the response, Applicant’ submits, ““The Office Action asserts that Rakow discloses a system where "decisions" are being made at a "region." Applicant respectfully disagrees. The "regions" described in Rakow, are layers within a document. In Rakow's system, decisions are not being made at these regions of the document. As described below, decisions are not being made at Rakow's "independent region," as Rakow calls outside resources to perform these functions. Rakow discloses an "independent region" where "an input occur[ing] relative to an independent region," causes the "independent hit test thread 202 [to call the] manipulation thread to inform the manipulation thread that it can initiate panning." Rakow [0039]. Thus, an independent hit test thread is where the decision is made regarding manipulating inside the independent region. In particular, the decision to manipulate is made by the independent hit test thread calling the manipulation thread to inform the manipulation thread that it can initiate panning. The decision to manipulate is not made by the independent region. Therefore, the reference does not teach or suggest "wherein through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL."”

Examiner respectfully disagrees.
As can be seen in FIG. 3 of the Rakow, the decision diamond in the flow chart is at the independent region. Rakow also teaches that number independent regions is dependent upon type of application (Rakow [0026], [0027], [0035], [0036]), and applications 108 can include any suitable type of applications including, by way of example and not limitation, a web browser and/or various other web applications (Rakow [0024]). Thus, Rakow, as modified by Kendall, shows independent region (i.e. Special Content Layer) is an application layer where a decision is made regarding enablement is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL. While Rakow teaches that the independent hit test thread is used process of identifying hits and calling the manipulation thread, the independent hit test thread is part of the application. (Rakow ¶ 
On page 12 of the response, Applicant submits, “Also, decisions are not being made at Rakow's "dependent region." The dependent region does not even trigger manipulation. Rakow discloses a "dependent region" where an interaction with a dependent region does "not trigger a manipulation" of the content. Rakow [0035]. Thus, there is no decision regarding enablement of a direct manipulation of an object associated with the dependent region.”

Examiner respectfully disagrees. 
As can be seen in FIG. 3 of the Rakow, the decision diamond in the flow chart is at the independent region. A decision is also made at the dependent region regarding enablement of a direct manipulation of the object associated with the pixel of the dependent region. As stated above, the dependent region does not trigger a manipulation. Thus, the decision is made the dependent region does not enable a direct manipulation, and the application reassigns the input message to the user interface thread (Rakow [0047]). Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On pages 12-13 of the response, Applicant submits, “that Rakow' s "region" is associated with a function, but that the function is not the same as the claimed "decision" occurring at the SCL, e.g., "SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL" as defined in the claims. Rakow calls outside resources to perform these functions. Rakow discloses an "independent region" where "an input occur[ing] relative to an independent region," causes the "independent hit test thread 202 [to call the] manipulation thread to inform the manipulation thread that it can initiate panning." Rakow [0039].Thus, Rakow does not teach or suggest "SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL"… As noted above, the location of where the decision to "initiate panning" or to manipulate content in a region is not made at or by the dependent or independent regions. The decision is made by the independent hit test thread. Further, the decision to "initiate panning" or to manipulate content in a region does not refer to a "SCL" where "through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL," or teach or suggest the claims recitation of: "wherein through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL" of claim 1”.

Examiner respectfully disagrees.
 While Rakow teaches that the independent hit test thread calls the manipulation thread to perform the determined direct through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL. Thus, the claim also includes outside resources that are included in the decision being made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL at the SCL. Thus, as stated above, in FIG. 3 of the Rakow, the decision diamond in the flow chart is at the independent region. Rakow also teaches that number independent regions is dependent upon type of application (Rakow [0026], [0027], [0035], [0036]), and applications 108 can include any suitable type of applications including, by way of example and not limitation, a web browser and/or various other web applications (Rakow [0024]). Thus, Rakow, as modified by Kendall, shows independent region (i.e. Special Content Layer) is an application layer where a decision is made regarding enablement is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL. While Rakow teaches that the independent hit test thread is used process of identifying hits and calling the manipulation thread, the independent hit test thread is part of the application. (Rakow ¶ [0028] The independent hit test thread is utilized for hit testing on 
Regarding the term “Special Content Layer” (SCL), it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). If the claims, read in light of the specification, reasonably apprise Packard, 751 F.3d at 1313. (See MPEP 2173.05(a)). In this case, the term “Special Content Layer” is not a known term in the art, and under the broadest reasonable interpretation, in light of the specification, an SCL is merely an application layer, or in other words a layer of content in an application. Thus, as shown above, both the dependent and independent regions are content layers in the application. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On pages 13-14 of the response, Applicant submits, “Also, regions are not SCL' s. Rakow' s "region" is an area of a document. The claimed "SCL" is "an application layer." Moreover, the claimed SCL is an application layer where "decisions are made." As noted in paragraph [0027] of the specification, "Each SCL is an application layer where a decision may be made immediately regarding enablement of a direct manipulation of an object through the application in response to a user action." Thus, Rakow does not mention, teach or suggest "SCL" where "through the application, the SCL is an application layer where a decision is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL."”

Examiner respectfully disagrees.
Regarding the term “Special Content Layer” (SCL), it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the Packard, 751 F.3d at 1313. (See MPEP 2173.05(a)). In this case, the term “Special Content Layer” is not a known term in the art, and under the broadest reasonable interpretation, in light of the specification, an SCL is merely an application layer, or in other words a layer of content in an application. Furthermore, as stated by Applicant on page 12 of the response, “The "regions" described in Rakow, are layers within a document.” Thus, as shown above, both the dependent and independent regions are content layers in the application.
As stated above, in FIG. 3 of the Rakow, the decision diamond in the flow chart is at the independent region. Rakow also teaches that number independent regions is dependent upon type of application (Rakow [0026], [0027], [0035], [0036]), and applications 108 can include any suitable type of applications including, by way of example and not limitation, a web browser and/or various other web applications (Rakow [0024]). Thus, Rakow, as modified by Kendall, shows independent region (i.e. Special Content Layer) is an application layer where a decision is made regarding enablement is made regarding enablement of a direct manipulation of the object associated with the pixel of the SCL. While Rakow teaches that the independent hit test thread is used process of identifying hits and calling the manipulation thread, 
Furthermore, the Townsend reference has been included in the rejection to teach an alternative interpretation of the claims. Therefore, Examiner 
On page 14 of the response, and with respect to Claims 9 and 22, Applicant submits substantially the same arguments as those presented against Claim 1. Examiner respectfully disagrees. Claims 9 and 22 are substantially the same as Claim 1 and are therefore not in condition for allowance under the same rationale as above.
In regard to the dependent claims, including New Claim 36, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179